Citation Nr: 1630596	
Decision Date: 08/02/16    Archive Date: 08/11/16

DOCKET NO.  13-12 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1970 to October 1972, August 1974 to August 1977, and February 1979 to January 1987.

These matters come to the Board of Veterans' Appeals (Board) on appeal from July 2009 and July 2010 rating decisions.  

The Veteran requested a hearing.  In an October 2015 submission, prior to the date of the hearing, the Veteran withdrew the request for a hearing and, therefore, the Board may proceed to the merits without a hearing.  38 C.F.R. § 20.702(e) (2015).

The Veteran initially filed a claim of entitlement to service connection for PTSD.  However, in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims clarified how the Board should analyze claims for PTSD and other acquired psychiatric disabilities.  As emphasized in Clemons, the veteran's claim "cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Id.  Thus, the Board has re-characterized the issue as shown on the title page.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's PTSD is related to an in-service sexual assault.  


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include PTSD, has been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 4.125 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In addition, certain chronic diseases, such as psychosis, may be presumed to have been incurred during service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

However, presumptive service connection may alternatively be established by way of continuity of symptomatology under 38 C.F.R. § 3.303(b).  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson v. Shinseki, 581 F.3d 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  However, the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a), such as psychosis.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection for PTSD requires: medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) (recently amended as the DSM-V)); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2015). 

The law provides that if a PTSD claim is based on an in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Gallegos v. Peake, 22 Vet. App. 329 (2008); see 38 C.F.R. § 3.304(f)(5).  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crises centers, mental health counseling centers, hospitals, or physicians; tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavioral changes following the claimed assault is one type of relevant evidence that may be found in these alternate sources.  Examples of behavioral changes that may constitute credible evidence of a stressor include, but are not limited to: request for transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavioral changes.  38 C.F.R. § 3.304(f)(5).  In cases involving personal assault, the existence of a stressor in service does not have to be proven by the "preponderance of the evidence" because this would be inconsistent with the benefit of the doubt, or equipoise, doctrine contained in 38 U.S.C.A. § 5107(b).  YR v. West, 11 Vet. App. 393, 399 (1998); Patton v. West, 12 Vet. App. 272, 279-280 (1999). 

Additionally, under 38 C.F.R. § 3.304(f), VA can submit any evidence, including alternate source evidence, to a medical or mental health professional for interpretation.  Bradford v. Nicholson, 20 Vet. App. 200 (2006).  Most significantly, for claims involving an in-service personal assault, after-the-fact medical evidence can be used to establish a stressor.  See id; Patton, 12 Vet. App. at 278.

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran asserts he has PTSD due to a military sexual trauma; specifically, in a March 2009 statement he claims that while in the Navy in 1970 he was one of two black men in a white unit.  During the first or second week, the other black man was sexual assaulted, beaten, and was never seen again.  After that he was pulled out of his bed in the middle of the night and sexually assaulted.  "Sometimes some of the guys would stop them," and he felt like they were going to kill him.  At times, he would have to stay up all night to be safe.  He told his commanding officer who told him he "was a trouble maker."  He further elaborated in his July 2013 substantive appeal that he went AWOL for seven days in the military, had breaks in his service, had depression and anxiety attacks, and left the Navy for the Army. 

The Veteran's service treatment records do not reflect that he was treated for a psychiatric disability during active service, or that he complained of any injuries that may be attributable to a physical or sexual assault.  

Military personnel records reveal the Veteran enlisted with the Navy in November 1970.  He had an unauthorized absence on April 21, 1971, and again from October 19 to October 25, 1971.  He enlisted in the Army in August 1974.    

A July 1987 VA examination of the Veteran's right shoulder to include complaints of pain in his head, neck, and arm noted there was no evidence of a mental disorder, but the Veteran was presenting a "variety of complaints, not substantiated, considered psychosomatic."  

VA mental health treatment records beginning in October 2005 note the Veteran reported he was sexually assaulted multiple times during service in the Navy.  He did not talk to anyone about this because "nobody would have listened."  He was diagnosed with dysthymia, PTSD, and alcohol abuse.  The record further notes the Veteran does meet the criteria for PTSD associated with reported incidents of military sexual trauma.  Also, the Veteran seemed to be "underreporting these symptoms."  

A December 2008 VA mental health treatment record notes the Veteran reported a military sexual trauma in the Navy in 1970 and complained that he had not been seen for three years, but again wanted help for his symptoms.  Impression was PTSD/military sexual trauma.  

A February 2009 VA treatment record  notes the Veteran attended supportive counseling that focused on the numerous incidents of abuse and harassment while serving aboard a ship in 1970.  He stated he was the only black man in boot camp and was treated badly by his commanding officer and fellow sailors.  While aboard the ship he was constantly being harassed and threatened, including an incident of attempted gang rape.  The report notes the Veteran was credible in his reporting and was diagnosed with PTSD. 

A statement written by a VA social worker in February 2009 notes in meeting with the Veteran personally, he was found to be honest, a good character, genuine, and was "totally credible in his reporting."  Also, his diagnosis of PTSD/military sexual trauma was confirmed by VA psychologists and physicians.  

An October 2013 and May 2015 statement from a VA psychologist notes the Veteran had been diagnosed with PTSD and was receiving treatment through the PTSD/military sexual trauma clinic.  

In May 2016 the Veteran underwent a private psychiatric evaluation in which the psychologist reviewed the Veteran's entire claims file.  The Veteran reported he left the Navy because of the sexual assaults and the fact that he was the only black man in a white unit.  The psychologist notes that treatment records indicated the severity of his psychiatric disorder and found it was at least as likely as not that PTSD was due to his in-service stressors, particularly sexual assaults he experienced while in the military in 1970.  The assaults were corroborated in the record and an October 2005 treatment record indicated the Veteran does meet the criteria for PTSD reported with incident of military sexual trauma.  The psychologist elaborates that the evidence indicated that the Veteran's symptoms began in-service and had persisted since then and his PTSD met the criteria according to DSM-V and DSM-IV. 

Based on the evidence of record, the Board finds the Veteran is entitled to service connection for PTSD based on military sexual trauma.  Indeed the Veteran avers he was sexually assaulted in 1970 in the Navy and his military personnel records indicate a change in behavior; namely he had an unauthorized absence in April 1971 and went missing from October 19 to October 25, 1971.  Furthermore he transferred to the Army in 1974.  Prior to filing his claim in February 2009, the Veteran reported during an October 2005 VA mental health appointment that he was sexually assaulted multiple times during service in the Navy, but did not talk to anyone about this.  The record notes he met the criteria for PTSD associated with reported incidents of military sexual trauma and the Veteran seemed to be "underreporting these symptoms."  The fact that he made allegations of in-service assault years before he ever filed a claim lends additional credibility to his accounts.  Also, a December 2008 VA mental health treatment record notes the Veteran had PTSD/military sexual trauma, a February 2009 VA treatment record notes the Veteran was credible in his reporting and was diagnosed with PTSD, and a statement written by a VA social worker in February 2009 notes the Veteran was totally credible in his reporting and his diagnosis of PTSD/military sexual trauma was confirmed by VA psychologists and physicians.  Furthermore, in May 2016 a private psychologist reviewed the Veteran's entire claims file and opined it was at least as likely as not that the Veteran's PTSD was due to his in-service stressors, particularly sexual assaults he experienced while in the military in 1970.  The psychologist explained that the assaults were corroborated in the record and an October 2005 treatment record indicated the Veteran met the criteria for PTSD reported with incident of military sexual trauma.  Therefore, the Board finds the evidence of record indicates that the Veteran's currently diagnosed PTSD is related to his in-service sexual trauma.  Accordingly, the appeal is granted.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, is granted. 


REMAND

The Veteran has a claim for TDIU pending.  Given the fact that service connection has been granted for PTSD in this decision, the Board finds that the adjudication of TDIU is potentially impacted by the disability rating and effective date which will be assigned.  As such, the Veteran's TDIU claim is remanded so that it may be readjudicated following the assignment of a disability rating and effective date.

Accordingly, the case is REMANDED for the following action:

Once a disability rating and effective date has been assigned to the disability which has been granted service connection by this decision, and following any necessary development, readjudicate the TDIU claim.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


